Citation Nr: 0027253	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-13 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right hip deformity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a May 1998 rating 
decision of the San Juan, Puerto Rico, Regional Office (RO) 
which determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a right hip deformity.  In June 1999, 
the veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  The veteran is 
represented in the instant appeal by the Disabled American 
Veterans.  


FINDINGS OF FACT

1.  In June 1989, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for a right hip 
deformity.  The veteran was informed in writing of the 
adverse decision and his appellate rights in July 1989.  

2.  The veteran did not submit a notice of disagreement with 
the June 1989 rating decision.

3.  The documentation submitted since the June 1989 RO 
determination is relevant and probative of the issue at hand.  

4.  The veteran testified on appeal that his inservice right 
hip disorder was precipitated by an injury sustained during 
combat in the Republic of Vietnam.  


CONCLUSIONS OF LAW

1.  The June 1989 RO determination that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for a right hip 
deformity is final.  New and material evidence sufficient to 
reopen a claim for service connection for a right hip 
deformity has been presented.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1999).  

2.  The veteran's claim for entitlement to service connection 
for a right hip deformity is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen Claim for Service Connection

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1999).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the VA must initially 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (1999) in order to have 
the prior final claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  If new and material evidence has been presented, the 
VA must then determine whether the claim, based upon all the 
evidence of record and presuming its credibility, is 
well-grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
If the claim is well-grounded, the VA may then proceed to 
evaluate the merits of the claim after ensuring that its duty 
to assist the veteran under 38 U.S.C.A. § 5107(a) (West 1991) 
has been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999); 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  



I.  Prior Final RO Decisions

In January 1971, the RO denied service connection for a right 
hip deformity upon its determination that the veteran's 
slipped right femoral cap epiphysis had been manifested prior 
to service entrance and had not been aggravated by his 
wartime service.  The veteran was informed in writing of the 
adverse decision and his appellate rights in February 1971.  
He did not submit a notice of disagreement with the decision.  

The evidence upon which the January 1971 rating decision was 
formulated may be briefly summarized.  The report of his May 
1968 physical examination for service entrance reflects that 
the veteran reported that he had experienced "lameness" and 
"swollen or painful joints."  He had been hospitalized for 
a knee disability.  On examination, the veteran was found to 
exhibit normal lower extremities.  A June 1969 Army 
orthopedic evaluation states that the veteran complained of 
right hip pain.  On examination, he exhibited radiological 
findings consistent with a short femoral neck, a femoral head 
deformity, and a resultant varus deformity.  The veteran was 
diagnosed with an old slipped right femoral epiphysis with 
pain and placed on a permanent profile.  The report of his 
July 1970 physical examination for service separation notes 
that the veteran had a deformed right hip/old slipped right 
femoral cap epiphysis and a permanent physical profile.  The 
report of a December 1970 VA examination for compensation 
purposes relates that the veteran complained of recurrent 
right hip pain since active service.  He denied a history of 
trauma.  Physical and radiological examination of the right 
hip and leg were noted to be essentially normal.  

In March 1989, the veteran sought to reopen his claim for 
service connection for a right hip deformity.  In June 1989, 
the RO determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a right hip deformity.  The veteran 
was informed in writing of the adverse decision and his 
appellate rights in July 1989.  He did not submit a notice of 
disagreement with the decision.  

The additional documentation upon which the June 1989 rating 
determination was made consists of a March 1989 VA treatment 
record and a March 1989 written statements from the veteran.  
The VA clinical documentation pertains solely to treatment of 
the veteran's left hip.  The March 1989 written statement 
from the veteran advanced that he was receiving ongoing 
treatment for a right hip disorder.  


II.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (1999) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the June 1989 RO determination 
consists of the transcript of the June 1999 hearing on appeal 
and written statements from the veteran.  In a June 1998 
written statement, the veteran advanced that he sustained a 
right hip injury during combat in the Republic of Vietnam 
when he fell while escaping enemy fire; was airlifted to a 
base hospital where he was diagnosed with a dislocated hip; 
and was subsequently placed on a physical profile.  At the 
hearing on appeal, the veteran testified that he did not have 
a right hip disorder prior to active service; slipped and 
injured his right hip during combat while trying to avoid 
enemy fire; and had chronic right hip injury residuals for 
which he had been treated at a VA medical facility in Puerto 
Rico.  

The veteran's written statements and testimony that the right 
hip/right femur deformities identified during active service 
were sustained as a result of a combat-related injury 
constitute new and material evidence sufficient to reopen his 
claim of entitlement to service connection for a right hip 
deformity.  At this stage, the Board does not question 
whether he was in combat or whether he sustained an injury.

III.  Service Connection

It is necessary to next determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  
Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
required nexus between the inservice and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991).  

The Board observes that the veteran's testimony and written 
statements establish, when accepted as true, a well-grounded 
claim of entitlement to service connection for a right 
hip/right femur disorder.  The Board is presented with 
inservice evidence of a disability, the veteran's post 
service assertions of trauma and his post service assertions 
that he was in combat.  The Board does not address whether 
the inservice manifestation was a defect or a disease, since 
the record does not address this element of the case.


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a right hip deformity is granted.  
The veteran's claim of entitlement to service connection for 
a right hip/right femur disorder is well-grounded.  



REMAND

In reviewing the transcript of the June 1999 hearing on 
appeal, the Board observes that the veteran testified that he 
had been treated for his right hip/right femur disorder at a 
VA medical facility in Puerto Rico.  He stated further that 
he was receiving ongoing treatment for his right hip/right 
femur disorder.  Clinical documentation of the cited 
treatment has not been incorporated into the record.  In 
reviewing a similar factual scenario, the Court has held that 
the VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The veteran has not been afforded a VA examination for 
compensation purposes to ascertain the etiology of the 
claimed disorder.  Such an evaluation would be helpful in 
resolving the issues raised by the instant appeal.  
Accordingly, this case is REMANDED for the following action: 

1.  The RO should inform the veteran to 
contact all identified health care providers 
and request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the veteran's right hip for 
incorporation into the record.  

2.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran be 
forwarded for incorporation into the 
record.  

3.  The RO should the schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the etiology of his right 
hip/right femur disorder.  The examiner 
should express an opinion as to the 
etiology of all identified right hip and 
right femur disorders and their 
relationship, if any, to active service 
and the veteran's alleged combat-related 
trauma.  If the examiner determines that 
the disorder is a congenital or 
developmental defect, he should state 
that fact.  If it is a congenital or 
developmental disease, he should state 
that fact.

4.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his reopened 
claim for service connection will be 
denied.  However, the Secretary of the VA 
must show a lack of good cause for 
failing to report.  Further, the VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  The RO should 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
serves as notification of the regulation.  
(The failure to report without good cause 
will result in a denial.)

5.  The RO should make a determination 
that addresses the veteran's allegation 
of combat.  If the RO rejects the 
assertion of combat, the veteran must be 
informed.

6.  The RO should then adjudicate the 
veteran's claim of entitlement to service 
connection for a right hip/right femur 
disorder.  

7.  The RO is reminded of the opinions of 
the General Counsel that distinguish 
congenital and developmental defects from 
congenital and developmental disease.  
See VAOPGCPREC 82-90.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 

